Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II, Cls. 14-23 and 25, in the reply filed on 10/13/22 is acknowledged. [The examiner notes that it is Figs. 2 and 6-11, not 3 and 6-11, which show the elected embodiment. There was a discrepancy in the specification description which must be corrected; see below]
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second heater terminals and first and second control terminals must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Figure 2 is described as having a negative temperature coefficient and fig. 3 as having a positive temperature coefficient; however, Fig. 2 shows a “PTC resistor layer” and Fig. 3 shows an “NTC resistor layer,” in contrast to the specification.  
Appropriate correction is required.

Claim Objections
Claim 14 objected to because of the following informalities:  
Claim 14 recites (c) and (d) which should be deleted.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16-20 recite “the conductive layer.” There is insufficient antecedent basis for this limitation in the claim.  This is interpreted as the “sheet heater element.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 15, 17-18, 21, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howick [US 2005/0242081 A1].
Howick discloses: 
Regarding claim 14. 
An electrically-energized heater [Fig. 10] comprising: 
a sheet heater element [“main heater” 454, Fig. 10, including base 500; which is shown as generally sheet-shaped; note that there is a typographical error in Howick Par. 0114 which refers to “Fig. 11” but should read “Fig. 10”] having first [512, see Par. 0117] and second [470, see Par. 0118] heater terminals; and 
a control element [“control heater” 452] having first [468, see Par. 0118] and second [510, see Par. 0117] control terminals and comprising a PTC material [“Preferably…the second conductive medium 474 of the control heater 452 is formed of a PTC material,” Par. 0121], the control element being in thermal communication with the sheet heater element [both the control element and sheet heater element are connected to carrier 456 as set forth in Par. 0114, which may be thermally conductive as set forth in Pars. 0039 and 0119; thus, they are in thermal communication] and electrically connected in series [“the heater may include a resistive element in series…with a heater for assisting in controlling the flow of electrical current,” Par. 0113] with the sheet heater element through a connection [520] between the second heater terminal and the first control terminal [Par. 0118], and wherein the heater is configured to be connected to a source of electrical energy suitable for energizing the heater element through the first heater terminal and second control terminal [“[t]he heater assembly 450 also includes at least two electrical connections 510, 512, which are electrically connected to an electrical power source (e.g., a car battery). As shown, one connection 510 is negative (e.g., connects to a negative terminal of the power source) and the other connection 512 is positive (e.g., connects to a positive terminal of the power source),” Par. 0117]

Regarding claim 15. 
The heater of claim 14, wherein the heater is flexible [see Pars. 0005 and 0119].

Regarding claim 17. 
The heater of claim 14, wherein the conductive layer comprises a polymer [the material for the first conductive medium 12 and second conductive medium 14 is “a polymeric material such as a polymer thick film composition,” Par. 0050 and 0065, in combination with par. 0119, this applies to both the first and second conductive medium of main heater 454 in Fig. 10].

Regarding claim 18. 
The heater of claim 17, wherein the conductive layer comprises a polymer having a surface metallization [Par. 0050: the conductive layer comprises “a polymeric material” having “a conductive medium…screen printed upon the carrier”].

Regarding claim 21. 
The heater of claim 14, wherein the control element comprises a layer of PTC material [“the second conductive medium 474 of the control heater 452 is formed of a PTC material,” Par. 0121] disposed on at least a portion of the sheet heater element [on base 500, Fig. 10].

Regarding claim 25. 
A method of heating an object, comprising:
(a) contacting the object with a heater [Par. 0001,where the object is thermally contacted by the heater] as recited by claim 14 [as set forth with respect to claim 14 above]; 
(b) electrically connecting the heater to the electrical energy source [“two electrical connections 510, 512, which are electrically connected to an electrical power source (e.g., a car battery),” Par. 01117]; and 
(c) allowing the heater to reach an equilibrium temperature determined by the resistance of the sheet heater element and the control element [Par. 0121].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howick in view of Grise [US Pat. 4542285].
Regarding claim 16
Howick discloses the apparatus set forth above, but fails to teach the electrical conductivity of the “conductive layer” (see note regarding 112(b) above).
However, Grise teaches, in an electrically-energized heater [Abstract]:
 a conductive layer has an electrical conductivity characterized by a sheet resistance of 10 - 500 ohms/square [“about 200 ohms per square,” Col. 2 line 34]. 
The heater of Grise operates in a similar manner to that of Howick (Joule heating) and is used to produce similar heating results; and there is no indication that using either heater would alter the function of the heating apparatus. Furthermore, the heating apparatus of Grise is known to have good structural strength and integrity [Col. 1 lines 41-44].Thus,  
Forming the conductive layer/sheet heater [see 112(B) note above] such that it has a sheet resistance of 200 ohms/square would have been obvious to one of ordinary skill in the art before the effective filing date of the invention because it amounts to a simple substitution of one resistive heating material known in the art for another with predictable results. 

Claim(s) 19-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howick in view of Roberts et al. [US 2018/0027612 A1, hereinafter “Roberts”]
Regarding claims 19 and 20,
Howick discloses the apparatus set forth above with respect to claim 17 including the conductive layer comprising a polymer, but fails to teach the conductive layer comprising a polymer having particles of conductive material distributed therein or having a first sublayer of polyimide and a second sublayer with the conductive material distribute therein.
However, Roberts teaches, in a heating apparatus [Abstract], a conductive layer comprises a polyimide having a first sublayer composed of a polyimide dielectric [“polymeric dielectric layer,” Par. 0028, which can be polyimide, Par. 0029] and bonded to a second sublayer [Par. 0028-0029] composed of a polyimide having particles of a conductive material distributed therein [“the polymeric resistive layer includes a polyimide material with electrically conductive filler,” Par. 0032].
(Note that Roberts thus also teaches a conductive layer comprises a polymer [Par. 0029] having particles of a conductive material distributed therein [“the polymeric resistive layer includes electrically conductive filler in a range of from about 10 to about 45 weight percent based upon the total weight of the polymeric resistive layer,” Par. 0032],)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Howick by forming the conductive layer to comprise a polyimide sublayer having particles of conductive material therein and bonded to a sublayer of polyimide dielectric as taught by Roberts (which thus teaches both claims 19 and 20), in order to produce a heating device which permits high-temperature applications, with even heating over large surfaces, and flexible design [Roberts Par. 0049].

Regarding claim 22
Howick discloses the apparatus set forth with respect to claim 21 above, but fails to teach the connection being made through a via in the sheet heater element. 
However Roberts teaches
a connection between a heater terminal and a control terminal is made through a via in the sheet heater element [vias 115, Par. 0047, which connect heater 111/112 and bus bar 121/122]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Howick by configuring the connection between the second heater terminal and the first control terminal to be made through a via in the sheet heater element as taught by Roberts because this allows the number and location of connections to be modified to “optimize the performance” of the heating device [Roberts Par. 0047].

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howick in view of Horsma et al. [US Pat. 4543474, hereinafter “Horsma”].
Regarding claim 23
Howick discloses the apparatus set forth above including the control element having a resistance that increases with temperature [as set forth above, it is a PTC element] but fails to teach the increase in resistance for the control element.
However, Horsma teaches a PTC element [Abstract] which has a resistance that increases by a factor of at least 10 over a temperature range of at most 100 .deg.C [see Fig. 1, which describe “various PTC materials”: Type II, over a range of 0-100.deg.C, increases its resistance by a factor of over 10]. Type II PTC materials are known in the art as having resistances suitable for heating elements [see e.g. Col. 11 lines 20-23], and thus would behave predictably in a heating element such as that of Howick, turning electrical energy into thermal energy and having the desired self-limiting characteristic. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Howick by forming the PTC element to have a resistance that increases by a factor of at least 10 over a temperature range of at most 100 .deg.C as taught by Horsma because it amounts to a simple substitution of one PTC element for another with predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/Primary Examiner, Art Unit 3761